341 S.W.3d 128 (2011)
Derrick BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95073.
Missouri Court of Appeals, Eastern District, Division Four.
April 19, 2011.
Timothy J. Forneris, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and RUSSELL E. STEELE, Sp.J.

ORDER
PER CURIAM.
Derrick Brown ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant asserts the motion court erred in denying his motion without an evidentiary hearing because (1) the plea court failed to conduct a proper inquiry on whether Movant wanted to proceed pro se and forced him to be represented by plea counsel, and (2) he asserted facts not refuted by the record showing his plea counsel was ineffective for misinforming Movant about his sentence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).